Citation Nr: 1410445	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a November 2012 hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim was denied in an August 1988 Board decision that was not appealed.

2.  Evidence received since the final August 1988 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.



CONCLUSIONS OF LAW

1.  The August 1988 Board decision is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1988); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the final August 1988 Board decision is new and material; the criteria to reopen the claim for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Criteria for New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

Analysis

In May 1984, the Veteran filed a claim to establish service connection for a right knee disorder.  The Veteran thereafter perfected an appeal to the Board.  An August 1988 Board decision denied the Veteran's claim of entitlement to service connection for a right knee disorder, finding that the Veteran's right knee injuries during service were acute and transitory and that he did not have a right knee disability, which was incurred in active service.  The August 1988 Board decision was not appealed and therefore became final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1988); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).  In October 2008, the Veteran filed a petition to reopen his claim.  A March 2009 rating decision denied his petition, finding that new and material evidence had not been received.  The Veteran filed a timely appeal.  

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has not been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

At the time of the August 1988 Board decision denying service connection for a right knee disorder, the evidence of record consisted of private treatment records, VA examination reports from January and February 1985, various lay statements, and a transcript of the January 1987 hearing.  Subsequent to the August 1988 Board decision, VA treatment records, additional lay statements, and a transcript of the November 2012 travel board hearing have been associated with the claims file.  

The evidence received subsequent to the August 1988 Board decision is new, in that it was not previously of record.  The new evidence is also material.  As noted above, the claim was initially denied on the basis that there was no evidence of a right knee disability, nor evidence of a nexus between the Veteran's right knee complaints and active service.  The evidence received subsequent to the August 1988 Board decision includes a February 2009 VA treatment record that notes the Veteran was diagnosed with posttraumatic arthritis of the right knee.  Additionally, at his November 2012 hearing the Veteran testified that his knee surgeon said that he thought the Veteran's right knee condition was the result of an old injury.  As this evidence goes to the unestablished elements for service connection of a current diagnosis and a nexus between the Veteran's in-service injuries and his right knee disorder, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim to entitlement for service connection for a right knee disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a right knee disorder, the Board finds that further development is needed prior to adjudicating the claim on its merits.

In Shade v. Shinseki, the Court noted that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  24 Vet. App. 110 (2010).  

The Board notes that the Veteran was last provided with VA examination in February 1985.  At that time, the examiner found that the Veteran could not be diagnosed with a right knee disability.  Accordingly, the VA examiner did not provide a nexus opinion.  

Since the Veteran's last VA examination additional evidence has been associated with the claims file.  Specifically, VA treatment records indicate that the Veteran was diagnosed with posttraumatic arthritis of the right knee, the Veteran stated that he had intermittent right knee pain during and since service, and testified that his in-service right knee injuries were the only injuries to his right knee.  He further testified that his knee surgeon said that he thought the Veteran's right knee condition was the result of an old injury.  The Veteran is competent to report his medical history and report what his surgeon told him.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  The Board finds the Veteran's assertions competent and the record contains no evidence to suggest they lack credibility.  In light of the new evidence of record, the Veteran should be afforded a new VA examination to assess the nature and etiology of the Veteran's right knee disorder.  

Additionally, the Board notes that the RO made various requests to obtain the Veteran's service treatment records.  However, the Veteran's service treatment records have not been associated with the claims file.  In an August 1985 letter, the Veteran suggested several possible locations where his service treatment records may be located, including in the record repository for his North Carolina National Guard unit located at the Raleigh/Durham Airport in Raleigh.  Although the RO requested any available records from the Veteran's North Carolina National Guard unit, a negative response was not associated with the claims file.  Accordingly, the RO should attempt to obtain these records from the North Carolina National Guard.
Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary information from the Veteran, attempt to obtain any outstanding personnel and service treatment records, to include requesting them from the North Carolina National Guard and any other appropriate sources.

If such records are not available, the RO must document a negative response, make a formal finding of unavailability, and inform the Veteran of this fact.

2.  Thereafter, schedule the Veteran for a VA examination to assess the nature and etiology of his right knee disorder.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnoses appropriate to the Veteran's right knee symptoms.  

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed right knee disorder is etiologically related to the Veteran's military service, to include his in-service right knee injuries in February 1972 and August 1974.

In rendering the requested opinion, the examiner should assume that the Veteran's statements are credible and that he injured his right knee in-service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential origins.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


